SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) xANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-163499 TRIANGLE CASTINGS, INC. (Name of small business issuer in its charter) NEVADA 26-3024783 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 103 Larkwood Lane Cary, North Carolina (Address of principal executive offices) (Zip Code) (919) 632-8155 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: Title of each class registered: Name of each exchange on which registered: None None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $.0001 (Title of class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes o No x Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-X not contained in this form, and no disclosure will be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated fileroSmaller reporting company x (Do not check if a smaller reporting company) Revenues for year ended December 31, 2010: $23,642 Aggregate market value of the voting common stock held by non-affiliates of the registrant as of June 30, 2010, was: $0 Number of shares of the registrant’s common stock outstanding as of February 10, 2011 was: 6,735,000 Transitional Small Business Disclosure Format:YesoNo x TABLE OF CONTENTS PART I ITEM 1. Business 1 ITEM 1A. Risk Factors 5 ITEM 2. Properties 5 ITEM 3. Legal Proceedings 5 ITEM 4. (Removed and Reserved) 5 PART II ITEM 5. Market For Registrant's Common Equity, Related Stockholder Matters And Issuer Purchases Of Equity Securities 5 ITEM 6. Selected Financial Data 5 ITEM 7. Management’s Discussion And Analysis Of Financial Condition And Results Of Operation 5 ITEM 7A Quantitative And Qualitative Disclosures About Market Risk 7 ITEM 8. Financial Statements F- ITEM 9. Changes In And Disagreements With Accountants On Accounting And Financial Disclosure 8 ITEM 9A. Controls And Procedures 8 PART III ITEM 10. Directors, Executive Officers And Corporate Governance 9 ITEM 11. Executive Compensation 10 ITEM 12. Security Ownership Of Certain Beneficial Owners And Management And Related Stockholder Matters 10 ITEM 13. Certain Relationships And Related Transactions, And Director Independence 11 ITEM 14. Principal Accounting Fees And Services 11 PART IV ITEM 15. Exhibits, Financial Statements Schedules 12 SIGNATURES CERTIFICATION PURSUANT TO SECTION 302 (A) OF THE SARBANES-OXLEY ACT OF 2002 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1-OXLEY ACT OF 2002 PART I ITEM 1.DESCRIPTION OF BUSINESS Overview Due to the increase in the number of homeowners who cannot or are not willing to sell their homes at significantly lower prices, we felt that our Company is positioned well to capitalize on this market condition, which is expected to continue for the next few years. We were incorporated in the State of Nevada on July 22, 2008. Our principal business is to provide unique, practical, and quality home renovation on a timely basis, utilizing the highest quality renovation techniques and practiceswhich means making every effort to design and build ecologically friendly projects. In the current renovation environment the higher quality techniques and practices involve using Green or Leed construction materials. Everything including the government is moving in the “green” direction and the “highest quality techniques and practices” embrace and reflect this commitment. We were organized in July 2008 and are based in Cary, North Carolina. We were formed to help meet a growing demand for home renovation in the Research Triangle area of North Carolina.We are initially focusing on renovations for homeowners who can’t or don’t want to sell in the currently weak real estate market, yet want or need new features, additional space, environmentally friendly changes and other major enhancements to meet their lifestyle needs and maintain or increase the value of the property. Our plan has been to work with building renovators who have been recognized for quality renovation and “green” building projects. All building renovations will conform to the guidelines established by the local city government for zoning and setback restrictions. Oversight of the subcontractors who will be doing the renovation work will be the responsibility of the Company. We believe that our initial capital infusion will be sufficient to carry out our business for the next 12 months outlined below. Additionally we think we may find additional new investors from satisfied customers. The company has raised $173,500 in a private placement. The expenses for the offering are approximately $35,000 leaving $138,500 for working capital. We anticipate expenses for quarterly and annual filings but still expect to have $100,000 to use toward the business plan for the next 12 months as outlined later. Our business is subject to North Carolina State Building Codes and Local Building Codes depending on what geographic area we are working in. Denis Snyder has a General Contractors License which means that he can do business in any geographic area of North Carolina as long as he abides by the appropriate Building Codes. He has a history of doing and is licensed to build homes, put on additions to homes, clear land, do drainage, do electrical, do plumbing, do sidewalks, parking lots, and many other building project related tasks. Our Operating Strategy The concept that “new is better” works when homeowners can profit from the sale of their current homes. In a stalled or depressed real estate market, many owners are choosing to renovate to make their current home better fit their lifestyles or to make it more attractive to future buyers. We seek to become a builder of unique homes, catering to the owner who desires to renovate or remodel their existing home rather than buying a new home.We want to create homes that make a statement; while better suiting the owner's lifestyle or makes the home more energy efficient and environmentally friendly. We will provide a high quality of renovation to create homes for owners who wish to enhance the functionality of their home or increase its value for sale later when the market rebounds. Our mission is to provide a higher quality home renovation on a timely basis, utilizing high quality renovation techniques and practices. We believe that is our first responsibility to our customers. A strong financial position will help establish an attractive option for renovation services in the geographic market we serve. In carrying out our day-to-day business we strive to: · Follow the philosophy that our customers are entitled to quality renovations that are completed in a reasonable amount of time. · Treat our partners with fairness and consideration. · Be considered an asset in our community. 1 Through long-term commitment to this mission statement, we will be recognized as an organization that is responsive to its customers and places a high degree of emphasis on partnering with recognized quality subcontractors in the marketplace which means subcontractors that have built a reputation in their community for the quality of their workmanship and their embracing of “green” materials and practices. They are the subcontractors who in good times are the ones with a backlog of projects. These are the subcontractors who have a reputation for showing up on time and completing projects in the time frame they originally quote. The company is always looking for subcontractors to add to this list. The initial marketplace which the company is working in includes Raleigh, Durham, Chapel Hill as well as other small communities in the region. We feel that the financial model for home renovation is stable in the Research Triangle and other large metro markets (Greenville, Wilmington, Greensboro, Winston-Salem, Charlotte and Asheville)in NC.We foresee continued growth in the demand for home renovation which will avoid or delay the need to sell. The concept that “new is better” works when homeowners can profit from the sale of their current homes. In a stalled or depressed real estate market, many owners are choosing to renovate to make their current home better fit their lifestyles or to make it more attractive to future buyers. Marketing Overview Our marketing objectives are: · To promote and support the fact that people can renovate their existing homes rather than buy a new or different home to achieve the features they need and want. · To target homeowners who can’t sell but need major renovation to continue to enjoy their current home. The softening of the real estate market has not dramatically affected home prices in the Research Triangle but it has caused many homeowners to wait to sell their homes, expecting a return to higher prices in the next few years. In the meantime, they want to maintain and increase the value of their homes; enhance their homes to better serve their lifestyles or adjust to a change in lifestyle; and make changes that will result in a more environmentally friendly home that appeals to future buyers who seek “green” features. The “selling basis” for our renovation services is a high customer demand for homes that better meet their lifestyle needs. Pricing We price our renovation services in line with current market levels. A project price is estimated based on the scope of the renovation. The company is initially targeting a net profit of 5% in order to obtain quick market share. The profit target for most builders and renovators that we have talked to over the last 6 months is approximately 18%. Obviously, that varies depending on the size and complexity of the project and it will also affected by unforeseen events like weather. However, most companies initially build an 18% profit into their bid or forecast. In order to attract business and try to get early market share we are building in a 5% profit to our smaller bids. It is our hope that smaller projects [although not as profitable] will get our business ramped up quickly and attract the attention of the smaller projects that need to get done. We believe that the customers will see a considerable difference in their cost if we only put in a 5% profit in the smaller projects. That difference in cost we think will move some new customers to use our company in this tougher economic environment. Expected Accomplishments In order for to attain our vision in the manner described in our mission statement, the following primary goals need to be achieved: · To utilize clients of initial projects as references for the next potential client. To this end the company has completed two small projects for home owners. The first in Chapel Hill, NC involved finishing a home expansion as well as providing drainage, landscaping and the addition of a rock garden to the property.The second small project was for a homeowner in Greensboro, NC that required a room restoration and expansion. Neither of these projects was acquired through a “bid” process. They were brought to the company through word of mouth and it is through this networking that the company intends to continue to build a backlog of work. · In each of the two projects above the company was able to complete the renovation at or below the price forecasted in the financial model. · Additionally the company was able to complete the renovation of each project on or before the deadline in the project plan. · The company intends to utilize the recognition of the quality of these projects to develop a demand for other renovation projects. The company is currently preparing to bid on two new projects. One is to rebuild a trash collection facility at a fast food franchise in Garner, NC and the other is the remodeling of a kitchen and family room at a home in Raleigh, NC. As you will see we are bidding on small commercial projects as well as home renovations in these early days of the company and as they blend into the company’s overall strategy of growth. 2 Sales To attain the primary goal of completing the renovation under or within budget, we will carry out the following objectives: · Use the earned value method of project management (where expenses are tracked according to percent accomplishment of task as well as by dollars spent.) · Evaluate the impact on expenses and the future sale price of any proposed scope changes in the renovation effort. To attain the primary goal of completing the project on deadline, we will carry out the following objectives: · Utilize computerized project management tools to ensure that each task is being completed on time. · Utilize project management tools to balance staff workload so time is optimized. · Reward the members of the team financially to complete the project at or before the deadline. To attain the primary goals of developing a strong reference and developing demand for future projects, we will carry out the following objectives: · Work closely with the homeowners before the completion of the project to ensure that their expectations are exceeded. · Actively promote through public relations and online advertising the most interesting and unique renovation projects the company has completed or is conducting. · Develop a high-end marketing brochure. · Pursue local media coverage of the trend toward home renovation in the current real estate market situation and articles featuring our projects and results. · Advertise in local publications. Competition Our competition includes other construction companies that are switching from new construction to renovation in response to the dramatic decline in demand for new homes. In addition, there are a number of online sites that allow visitors to “find” renovation services providers who advertise through the site. These sites promote themselves as matchmaking services, listing a renovations services provider who can do the type of work the visitor wishes for his or her home. While it will be hard work for our company to build the necessary list of suitable subcontractors we believe that due to the reputation of Denis Snyder and the difficult economic conditions that we will be able to build a large enough group to begin taking on projects. We feel that we will compete due to our reputation with the subcontractors and the quality of craftsmanship provided by Denis Snyder in this immediate market. Additionally we believe our size allows us to enter the marketplace with less built in cost thus allowing us to price our services below many of the larger competitors. As we gain market share in the Research Triangle we plan on expanding our market slowly and incrementally as we are able to secure the business and necessary personnel. Another competitive advantage we see is that we are starting as a company focused on renovation and remodeling and we plan to keep that focus. Many of the competitors are dropping into this market in order to survive however their core competencies are in larger and new construction. We will be the company that remains in this market niche for the long term. Marketing Strategy The key to marketing is education and awareness. We will launch an educational public relations campaign to contact all local newspapers and home and lifestyle publications as well as online media to generate awareness of its services among local homeowners and prospective new residents. 3 Sales Promotions Our advertising and promotion strategy is to position ourselves as the leading provider of home renovation services in the Research Triangle market. Our marketing strategy incorporates plans to educate and recruit potential homeowners through several proven channels: · Newspaper, trade publication and online advertising. · Viral marketing through word of mouth and online media outlets. · Referral networking with real estate agencies. Media Objectives Our media objectives are to: · Select primary print media advertising to achieve specific market demographics penetration. · Schedule adequate frequency of ads to impact targeted market with image and quality messages. · Take advantage of special high-interest inserts or special publications when possible. Public Relations Our publicity efforts are intended to accomplish the following: · Position the Company as the leading provider of unique and spectacular home renovation services. · Increase the Company’s reputation and name recognition in the community that we serve. · Develop a public relations effort, with ongoing contact with building and real estate editors. We will conduct consistent update programs for the target media, keeping editors aware of project completions. · Develop a minimum of four bylined articles to be placed in newspapers, lifestyle and home media within the next 12 months. · Produce a complete company background on us to be used as a public relations tool for all project announcements in media. Employees As of February 10, 2011, we have no full time employee. Our President spends approximately 20 hours per week on our matters we plan to employ more qualified employees in the near future. 4 ITEM 1A.RISK FACTORS None. ITEM 2.DESCRIPTION OF PROPERTY Our principal executive office is located at 103 Larkwood Lane, Cary, North Carolina 27518, and our telephone number is (919) 632-8155.Office space is provided by Denis Snyder at no cost. ITEM 3.LEGAL PROCEEDINGS We are not presently parties to any litigation, nor to our knowledge and belief is any litigation threatened or contemplated. ITEM 4.(REMOVED AND RESERVED) PART II ITEM 5.MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Our common stock was approved to trade on the OTC Bulletin Board system under the symbol “TCSX” since June 11, 2008.However to date there has been no trading market in our common stock. The market price of our common stock is subject to significant fluctuations in response to variations in our quarterly operating results, general trends in the market, and other factors, over many of which we have little or no control. In addition, broad market fluctuations, as well as general economic, business and political conditions, may adversely affect the market for our common stock, regardless of our actual or projected performance. Holders of Our Common Stock As of February 10, 2011, we had 38 shareholders of our common stock. Stock Option Grants To date, we have not granted any stock options. Registration Rights We have not granted registration rights to the selling shareholders or to any other persons. ITEM 6.SELECTED FINANCIAL DATA Not applicable. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS The following plan of operation provides information which management believes is relevant to an assessment and understanding of our results of operations and financial condition. The discussion should be read along with our financial statements and notes thereto. This section includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements.These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from our predictions. Plan of Operations We have commenced limited operations and we will require outside capital to implement our business model.We seek to become a builder of unique homes, catering to the owner who desires to renovate or remodel their existing home rather than buying a new home.We want to create homes that make a statement; while better suiting the owner's lifestyle or makes the home more energy efficient and environmentally friendly. We will provide a high quality of renovation to create homes for owners who wish to enhance the functionality of their home or increase its value for sale later when the market rebounds. 5 Our mission is to provide a higher quality home renovation on a timely basis, utilizing high quality renovation techniques and practices. We believe that is our first responsibility to our customers. A strong financial position will help establish an attractive option for renovation services in the geographic market we serve. In carrying out our day-to-day business we strive to: · Follow the philosophy that our customers are entitled to quality renovations that are completed in a reasonable amount of time. · Treat our partners with fairness and consideration. · Be considered an asset in our community. Through long-term commitment to this mission statement, we will be recognized as an organization that is responsive to its customers. We feel that the financial model for home renovation is stable in the Research Triangle and other large metro markets in North Carolina.We foresee continued growth in the demand for home renovation to avoid or delay the need to sell. Twelve Month Plan During the previous 12 months we spent a good deal of time trying to build a network of good subcontractors in the RTP market. Fortunately the tough economic times have allowed us to attract some good contractors and we feel like we have a good network of help and are poised for business opportunity as it presents itself. In the coming year we plan to continue as we did the last 12 months marketing our services through a variety of venues including the homebuilders association, local banks and other professionals that may refer business as well as through current and previous customers We are currently trying to solidify a long term contractual relationship with Smithfield Barbeque which is in a growth phase and has indicated that they would like Triangle to be the lead company for site work and other construction projects.We realize that this is a departure from the residential market but we feel this contract is important to the Company’s survival. Our major assumptions for our business in 2011-2012 are as follows: Revenues (7-9 Smithfield projects) $ Net Profit (5% profit margin) $ Potential additional employees 1 Additional financing $ If we are unable to generate sufficient revenues through our Smithfield relationship we may have to reduce, suspend or cease our efforts. Limited Operating History We have generated no independent financial history and have not previously demonstrated that we will be able to expand our business. Our business is subject to risks inherent in growing an enterprise, including limited capital resources and possible rejection of our business model and/or sales methods. Results of Operations For the year ended December 31, 2010, we had $23,642 in revenue from related parties compared to $5,842 from related parties for theyear endingDecember 31, 2009. Expensesfor the year ended December 31, 2010 totaled $241,627 resulting in a net loss of $141,335. Expensesfor the year ended December 31, 2010 consisted of $161,283 in professional fees, $56,872 for officer compensation and $23,472 for general and administrative expenses.Expensesfor the year ended December 31, 2009 totaled $48,149 resulting in a net loss of $47,871. Expensesfor the year ended December 31, 2009 consisted of $39,542 in professional fees, $5,200 for officer compensation and $3,407 for general and administrative expenses. The $29,484 in revenue since inception was generated from projects with related parties.The company aims to achieve 5% profit margins on all projects, but historical results have fluctuated substantially.Additionally, the company has not created a steady flow of projects, which has resulted in a significant reduction in cash on hand. Capital Resources and Liquidity At December 31, 2010 we have $52,994 cash on hand.We do not currently have access to any lines of credit or other immediate sources of financing, and such arrangements may be difficult to obtain as a result of our brief history and limited activity. Denis Snyder will be the only employee initially as the company seeks contracts and the cost to support Denis will be minimal. Mr. Snyder has not taken a salary from the company during 2010. Additionally he will contribute equipment and material he owns to the jobs for as long as he has the necessary material. Additionally there will be little if any capital expenditures due to the nature of the business and the ability to bring in subcontractors for the bigger work. Finally it should be noted that materials will be bought on an as needed basis and will be purchased as a part of a contract with either cash on hand or a receivable in place. 6 As reflected in the accompanying financial statements, we are in the development stage with minimal operations, has net cash used in operations from inception of $121,831 and has a net loss since inception of $196,603.This raises substantial doubt about its ability to continue as a going concern.Our ability to continue as a going concern is dependent on our ability to raise additional capital and implement its business plan.The financial statements do not include any adjustments that might be necessary if we are unable to continue as a going concern. We believe we cannot satisfy our cash requirements for the next twelve months with our current cash. If we are unable to satisfy our cash requirements we may be unable to proceed with our plan of operations. We also do not expect any significant additions to the number of employees. The foregoing represents our best estimate of our cash needs based on current planning and business conditions. In the event we are not successful in reaching our revenue targets, additional funds may be required, and we may not be able to proceed with our business plan for the development and marketing of our core services. Should this occur, we will suspend or cease operations. We anticipate that depending on market conditions and our plan of operations, we may incur operating losses in the foreseeable future. Therefore, our auditors have raised substantial doubt about our ability to continue as a going concern. We are still pursuing this plan but to date we have not been able to raise additional funds through either debt or equity offerings. Without this additional cash we have been unable to pursue our plan of operations and commence generating revenue. We believe that we may not be able to raise the necessary funds to continue to pursue our business operations. As a result of the foregoing, we have begun to explore our options regarding the development of a new business plan and direction.On December 16, 2010 we entered into a non-binding letter of intent with Balkan Hellenic Partnership pursuant to which Balkan will represent the shareholders of a private company who will transfer 100% of the issued and outstanding capital stock of the private company to Triangle in exchange for shares in Triangle.In accordance with the letter of intent a non-refundable deposit of $100,000 was released to us.At this time no definitive agreement has been entered into and we can provide no assurance we will enter into a definitive share exchange agreement with this entity and its shareholders. Critical Accounting Policies Our financial statements and related public financial information are based on the application of accounting principles generally accepted in the United States (“GAAP”). GAAP requires the use of estimates; assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets, liabilities, revenues and expense amounts reported. These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition. We believe our use of estimates and underlying accounting assumptions adhere to GAAP and are consistently and conservatively applied. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. Our significant accounting policies are summarized in Note 1 of our financial statements. While all these significant accounting policies impactour financial condition and results of operations, we view certain of these policies as critical. Policies determined to be critical are those policies that have the most significant impact on our financial statements and require management to use a greater degree of judgment and estimates. Actual results may differ from those estimates. Our management believes that given current facts and circumstances, it is unlikely that applying any other reasonable judgments or estimate methodologies would cause effect on our results of operations, financial position or liquidity for the periods presented in this report. Recent Accounting Pronouncements In October 2009, the Financial Accounting Standards Board (“FASB”) issued an Accounting Standard Update (“ASU”) No.2009-13, which addresses the accounting for multiple-deliverable arrangements to enable vendors to account for products or services separately rather than as a combined unit and modifies the manner in which the transaction consideration is allocated across the separately identified deliverables. The ASU significantly expands the disclosure requirements for multiple-deliverable revenue arrangements. The ASU will be effective for the first annual reporting period beginning on or after June15, 2010, and may be applied retrospectively for all periods presented or prospectively to arrangements entered into or materially modified after the adoption date. Early adoption is permitted, provided that the guidance is retroactively applied to the beginning of the year of adoption. The Company does not expect the adoption of ASU No. 2009-13 to have any effect on its financial statements upon its required adoption on January 1, 2011. Subsequent Event As of February 7, 2011, no definitive agreement has been executed between Triangle Castings, Inc. and the unnamed Company under the Letter of Intent. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not required for smaller reporting companies. 7 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. TRIANGLE CASTINGS, INC. (A DEVELOPMENT STAGE COMPANY) CONTENTS PAGE F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PAGE F-2 BALANCE SHEETS AS OF DECEMBER 31, 2, 2009 PAGE F-3 STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2, 2008 (INCEPTION) TO DECEMBER 31, 2010 PAGE F-4 STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY/(DEFICIT) FOR THE PERIOD FROM JULY 22, 2008 (INCEPTION) TO DECEMBER 31, 2010 PAGE F-5 STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2, AND FOR THE PERIOD FROM JULY 22, 2008 (INCEPTION) TO DECEMBER 31, 2010 PAGES F-6 - F-10 NOTES TO FINANCIAL STATEMENTS Webb & Company, P.A. Certified Public Accountants REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of: Triangle Casting, Inc. (A Development Stage Company) We have audited the accompanying balance sheets of Triangle Casting, Inc. (the "Company") (A Development Stage Company) as of December 31, 2010 and 2009, and the related statements of operations, changes in stockholders' equity (deficit) and cash flows for the years ended December 31, 2010 and 2009 and the period from July 22, 2008 (Inception) to December 31, 2010. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly in all material respects, the financial position of Triangle Casting, Inc. (A Development Stage Company) as of December 31, 2010 and December 31, 2009 and the related statement of operations and cash flows for the years ended December 31, 2010 and 2009 and the period from July 22, 2008 (Inception) to December 31, 2010 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern, As discussed in Note 5 to the financial statements, the Company has a working capital and stockholders deficiency as of December 31, 2010 of $2,978, a net loss from July 22, 2008 (Inception) to December 31, 2010 of $121,831 and used cash in operation from July 22, 2008 (Inception) to December 31, 2010 of $121,831. These factors raise substantial doubt about the Company's ability to continue as a going concern. Management's plans concerning these matters are also described in Note 5. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. WEBB & COMPANY, P.A. Certified Public Accountants Boynton Beach, Florida February 7, 2011 1500 Gateway Boulevard, Suite 202 • Boynton Beach. FL 33426 Telephone: (561) 752-1721 • Fax: (561) 734-8562 www.cpawebb.com F-1 Triangle Castings, Inc. (A Development Stage Company) Balance Sheets ASSETS December 31. December 31, Current Assets Cash $ $ Accounts receivable - related party, net of Allowance for Doubtful Accounts of $0 and $0 respectively - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY/(DEFICIT) Current Liabilities Accounts payable and accrued expenses $ $ TotalLiabilities Commitments and Contingencies Stockholders' Equity/(Deficit) Preferred stock, $0.0001 par value; 10,000,000 shares authorized, none issuedand outstanding - - Common stock, $0.0001 par value; 100,000,000 shares authorized, 6,735,000 and 6,735,000 issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity/(Deficit) ) Total Liabilities and Stockholders' Equity/(Deficit) $ $ See accompanying notes to financial statements F-2 Triangle Castings, Inc. (A Development Stage Company) Statements of Operations For the Year Ended For the period from July 22, 2008 December 31, 2010 December 31, 2009 (inception) to December 31, 2010 Revenue - related party $ $ $ Cost of Sales Gross Profit Operating Expenses Compensation - Officer Professional fees General and administrative Total Operating Expenses Loss from Operations before other income and income taxes ) ) ) Other Income Merger Fee - LOSS FROM OPERATIONS BEFORE INCOME TAXES ) ) ) Provision for Income Taxes - - - NET LOSS $ ) $ ) $ ) Net Loss Per Share- Basic and Diluted $ ) $ ) Weighted average number of shares outstanding during the year - Basic and Diluted See accompanying notes to financial statements F-3 Triangle Castings, Inc. (A Development Stage Company) Statement of Changes in Stockholders' Equity/(Deficit) For the period from July 22, 2008 (Inception) to December 31, 2010 Deficit Preferred Stock Common stock Additional accumulated during the Total paid-in development Subscription Stockholder's Shares Amount Shares Amount capital stage Receivable Equity Balance July 22, 2008 - $
